Case 9:19-cv-81512-DLB Document 38 Entered on FLSD Docket 03/31/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-81512-Civ-Brannon

  NADEL DIAZ VALDEZ,

         Plaintiff,
  v.

  MEDICREDIT, INC., and JFK MEDICAL
  CENTER LIMITED PARTNERSHIP,

        Defendants.
  __________________________________/

                                     ORDER CLOSING CASE

         THIS CAUSE is before the Court upon the parties’ Joint Stipulation of Voluntary

  Dismissal with Prejudice [DE 37], according to which the parties all agree to the dismissal of this

  case, with prejudice, with each party to bear their own attorneys’ fees and costs. The Stipulation

  is signed by counsel for all parties in accordance with Federal Rule of Civil Procedure

  41(a)(1)(A)(ii). See Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir. 2012).

         Accordingly, the Court ORDERS AND ADJUDGES that the Joint Stipulation of

  Voluntary Dismissal is APPROVED. This case is DISMISSED WITH PREJUDICE. The

  Clerk of Court shall CLOSE this case.

         DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of
  Florida, this 30th day of March, 2020.


                                                              DAVE LEE BRANNON
                                                              U.S. MAGISTRATE JUDGE
